Citation Nr: 1647011	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia.

2.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1976 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) following January 2007 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening a claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia.  

In February 2015, the Veteran testified before a Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In April 2015, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's April 2015 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

In October 2016, the Veteran was informed that the VLJ who presided over the February 2015 hearing is no longer employed by the Board.  The Veteran was offered the opportunity to be scheduled for another hearing before an active VLJ.  38 C.F.R. § 20.717 (2015).  Later that month, the Veteran responded that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.

Furthermore, in an August 2015 rating decision, the RO granted service connection for Hepatitis C and assigned a 10 percent rating, effective January 17, 2007.  This action resolved the claim for service connection for Hepatitis C previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran contends that he has a right foot disability incurred while in service, or, alternatively, caused by or aggravated by his service-connected scar.  As such, and given the previous award of service connection for a scar of the right distal medial tibia, the Board has recharacterized the underlying claim for service connection for a right foot disability as including both direct and secondary service connection theories.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO denied entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the RO's March 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia, and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's May 2005 denial of service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2005 decision is new and material and the criteria for reopening the claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition to reopen a claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In the May 2005 rating decision the RO denied reopening of the claim of entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar, because evidence submitted was not new and material.  The basis for the denial was a lack of evidence establishing that the Veteran's right foot condition originated from an injury incurred in the military, or was caused or aggravated by the Veteran's service-connected scar.  At the time of the May 2005 denial, the evidence before the RO included service treatment records showing treatment for three sutures on the right foot, an August 1993 VA examination, and an April 2005 VA examination.  The Veteran was notified of the denial in a letter dated in May 2005 but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103

Evidence received more than one year following the May 2005 rating decision includes the Veteran's statements on July 8, 2010, claiming that his in-service foot injury delayed his deployment to Korea for one month; testimony from the February 2015 Board hearing detailing the delayed deployment to Korea; and the Veteran's military personnel records.  The July 2010 statement and the February 2015 testimony with respect to the Veteran's delay in deployment to Korea due to his foot injury are presumed credible.  See Justus, 3 Vet. App. at 512-513. 

The Board finds this evidence to be new and material evidence.  The evidence is new because it was not previously submitted at the time of the May 2005 decision, and it is material because it relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had an in-service foot injury.  The criteria for reopening have, therefore, been met.  See Shade, 24 Vet. App. at 117.  Reopening of the claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia is thus warranted.

ORDER

The application to reopen a claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia, is granted.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim remaining on appeal.

In an April 2005 VA examination report, the examiner diagnosed the Veteran's right foot with mild pes planus, claw toes, bunion, and multiple callosities.  The examiner opined that because the injury occurred in the 1970s, a relationship between the diagnosed conditions of the right foot and the in-service injury was speculative.  Opinions that decline to come to a conclusion because such would be speculative are disfavored.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  In addition, "[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  Fagan v. Shinseki, 573 F.3d 1282, 1289  (Fed. Cir. 2009).

Furthermore, the April 2005 examiner did not address whether the Veteran's right foot disabilities were caused by or aggravated by his service-connected scar of the right distal medial tibia.  As such, the Board finds the April 2005 examination inadequate.  Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the AOJ should obtain an opinion from an appropriate physician addressing the etiology of the Veteran's current right foot disabilities and addressing all applicable theories of entitlement, to include on a secondary basis, and based on full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  

As this claim is being remanded, all outstanding VA treatment records dated since May 2015 should be obtained and associated with the claims file.

Accordingly, the claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia, is hereby REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence since May 2015.  All records and responses received should be associated with the claims file.
 
2.  Refer the Veteran's claim file to a VA physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the addendum opinion, and the opinion must reflect that the claims folder was reviewed.

The physician should address the following:

a) Whether any current right foot disability, i.e., one that has existed since approximately 2006 when the Veteran filed the current claim, is at least as likely as not (at least a 50 percent probability) related to service. 

b) If a current right foot disability is found not to be related to service, an opinion should be rendered as to whether any current right foot disability is either (i) caused or (ii) aggravated by the service-connected scar of the right distal medial tibia.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter, the physician should address the pertinent evidence in the service treatment records, post-service medical records, and examinations, as well as the lay evidence provided by the Veteran.  The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and his statements must be taken into account when formulating the requested opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

 


Department of Veterans Affairs


